FILED
                           NOT FOR PUBLICATION                              APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT ANTHONY, individually, and                No. 09-15062
on behalf of others similarly situated,
                                                 D.C. No. 5:05-cv-04175-RMW
             Plaintiff - Appellee,

MICHAEL J. ENGLAND,                              MEMORANDUM *

             Appellant,

  v.

YAHOO!, INC., a Delaware corporation,

             Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                             Submitted April 5, 2010 **

Before: RYMER, McKEOWN, and PAEZ, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Michael J. England appeals pro se from the district court’s judgment

approving a class action settlement and attorney fee award. We have jurisdiction

under 28 U.S.C. § 1291. We review for abuse of discretion a determination

whether to approve a class action settlement and an award of attorney’s fees.

Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027, 1029 (9th Cir. 1998). We affirm.

      The district court did not abuse its discretion in finding that the settlement of

claims relating to Yahoo!, Inc.’s operation of its personal online dating service was

fair, reasonable, and adequate because the court weighed the appropriate factors

and made the relevant findings. See Officers for Justice v. Civil Serv. Comm’n of

San Francisco, 688 F.2d 615, 625-26 (9th Cir. 1982) (discussing relevant factors).

The record supports the district court’s conclusion that, contrary to England’s

objection that the class received practically nothing, the settlement provided

meaningful injunctive and monetary relief to the class.

      The district court also did not abuse its discretion in approving an attorney’s

fees award in the sum of 25% of the net recovery after evaluating the factors for

such an award in common fund cases. See Vizcaino v. Microsoft Corp., 290 F.3d

1043, 1048-50 (9th Cir. 2002) (discussing the relevant factors and noting that 25%

of common fund is a benchmark award for attorney’s fees awards in this Circuit).

Moreover, the district court properly exercised its discretion in favor of the class


                                           2                                     09-15062
by requiring that attorney’s fees be based on the net recovery after administrative

and other costs were deducted from the gross settlement fund.

      We decline to address the objections England raises for the first time on

appeal. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir. 1995).

      AFFIRMED.




                                          3                                    09-15062